Case 1:20-cv-01163-RGA Document 9-1 Filed 10/26/20 Page 1 of 1 PageID #: 443




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE
EXPRESS MOBILE, INC.,

                           Plaintiff,

      v.                                        Case No. 20-1163-RGA
SQUARESPACE, INC.,

                           Defendant.


 [PROPOSED] ORDER GRANTING DEFENDANT SQUARESPACE, INC.’S MOTION
               TO DISMISS UNDER FED. R. CIV. P. 12(B)(6)


      Having considered Defendant Squarespace, Inc.’s Motion to Dismiss for Failure to State

a Claim (“Motion”), IT IS HEREBY ORDERED this ____ day of _________, 2020, that the

Motion is GRANTED.




                                                    The Honorable Richard G. Andrews
